Citation Nr: 1110252	
Decision Date: 03/15/11    Archive Date: 03/30/11

DOCKET NO.  09-20 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for degenerative disc disease (DDD) of the cervical spine, and if so, whether the reopened claim should be granted.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for DDD of the lumbar spine, and if so, whether the reopened claim should be granted.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for peripheral neuropathy, and if so, whether the reopened claim should be granted.

4.  Entitlement to service connection for skin cancer, to include as due to exposure to herbicides.




REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 


INTRODUCTION

The Veteran had active naval service from May 1965 to August 1968.

This case comes before the Board of Veterans' Appeals (Board) on appeal from October 2008 and March 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.


FINDINGS OF FACT

1.  In an unappealed September 2006 rating decision, the Veteran was denied entitlement to service connection for DDD of the cervical spine, DDD of the lumbar spine, and peripheral neuropathy.

2.  The evidence associated with the claims file subsequent to the September 2006 rating decision is cumulative or redundant of the evidence previously of record or does not relate to an unestablished fact necessary to substantiate the claims.

3.  The Veteran did not serve in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, and he was not exposed to herbicides while serving on active duty.

4.  Skin cancer is not etiologically related to the Veteran's active service.


CONCLUSIONS OF LAW

1.  New and material evidence has not been received to reopen a claim of entitlement to service connection for DDD of the cervical spine.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).

2.  New and material evidence has not been received to reopen a claim of entitlement to service connection for DDD of the lumbar spine.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).

3.  New and material evidence has not been received to reopen a claim of entitlement to service connection for peripheral neuropathy.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).

4.  Skin cancer was not incurred in or aggravated by active service, and its incurrence or aggravation during such service may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004). 

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).   

Additionally, in March 2006, the Court held that because the terms "new" and "material" in a new and material evidence claim have specific, technical meanings that are not commonly known to VA claimants, when providing the notice required by the VCAA, it is necessary, in most cases, for VA to inform claimants seeking to reopen a previously and finally disallowed claim of the unique character of the evidence that must be presented.  Kent v. Nicholson, 20 Vet. App. 1, 9-10 (2006).

The record reflects that prior to the initial adjudication of the claims, the Veteran was mailed letters in September 2008 and January 2009 advising him of what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence.  Both letters provided the Veteran appropriate notice with respect to the disability-rating and effective-date elements of his claims.  The September 2008 letter informed the Veteran of the basis for the prior denials of entitlement to service connection for DDD of the cervical and lumbar spines and peripheral neuropathy.

The Board also finds the Veteran has been afforded adequate assistance in response to his claim.  The Veteran's service treatment records (STRs) are on file.  VA Medical Center treatment records have been obtained.  Private medical records are on file.  Neither the Veteran nor his representative has identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claim.  The Board is also unaware of any such evidence.
   
With regard to the Veteran's claim to reopen claims of entitlement to service connection for DDD of the cervical and lumbar spines and peripheral neuropathy, the Board acknowledges that the Veteran has not been provided a VA examination in response to his claim to reopen and that no VA medical opinion has been obtained in response to this claim, but notes that VA has no obligation to provide such an examination or obtain such an opinion if new and material evidence has not been presented.  See 38 C.F.R. § 3.159 (c)(4).

With regard to the Veteran's claim of entitlement to service connection for skin cancer, the Board acknowledges that the Veteran has not been provided a VA examination in response to this claim and no VA medical opinion has been obtained in response to this claim.  VA is obliged to provide a VA examination or obtain a medical opinion when: (1) there is competent evidence that the Veteran has a current disability (or persistent or recurrent symptoms of a disability), (2) there is evidence establishing that the Veteran suffered an event, injury or disease in service or has a disease or symptoms of a disease within a specified presumptive period, (3) the evidence indicates that the current disability or symptoms may be associated with service or with another service-connected disability, and (4) there is not sufficient medical evidence to make a decision.  See 38 C.F.R. § 3.159(c)(4); see also Charles v. Principi, 16 Vet. App. 370 (2002).

In this regard, as discussed below, the evidence of record fails to indicate that the Veteran's skin cancer is related to his active service.  Therefore, the Board finds that the medical evidence currently of record is sufficient to decide the claim and so, no VA examination or medical opinion is warranted. 

Accordingly, the Board will address the merits of the claims.

Legal Criteria

Claims to Reopen

Generally, a claim that has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court recently interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which, "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, No. 08-3548 (U.S. Vet. App. Nov. 2, 2010).  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).



Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

A Veteran who, during active military, naval or air service served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent unless there is affirmative evidence to establish the Veteran was not exposed to an herbicide agent during such service.  The last date on which the veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  Service in the Republic of Vietnam includes service in the waters offshore or service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).

If a Veteran was exposed to an herbicide agent during active service and manifests skin cancer to a compensable degree any time after such service, the skin cancer will be service connected even though there is no record of such disease during service, provided the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are satisfied.  38 C.F.R. §§ 3.307(a)(6)(ii), 3.309(e).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary. The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

Claims to Reopen

The Veteran originally filed his claims of entitlement to service connection for DDD of the cervical spine, DDD of the lumbar spine, and peripheral neuropathy in December 2005.  In a May 2006 rating decision, the Veteran was denied entitlement to service connection for DDD of the cervical spine, DDD of the lumbar spine, and peripheral neuropathy because there was no evidence linking any of the claimed disabilities to his active service.  The Veteran did not appeal this decision.  In a September 2006 rating decision, the May 2006 denials were confirmed and continued as there was no evidence that the claimed disabilities were related to the Veteran's active service and there was no evidence that the Veteran had in-country service in the Republic of Vietnam or that he was otherwise exposed to herbicides during active service.  The Veteran did not appeal this decision.

The evidence of record at the time of the September 2006 rating decision included the following:  the Veteran's STRs, which failed to show complaints of, treatment for, or a diagnosis of either a neck injury, a back injury, or symptoms of peripheral neuropathy; a January 2006 upper extremity electromyogram (EMG) report which was negative for evidence of underlying peripheral neuropathy in both upper extremities; VA Medical Center treatment records from April 2005 to May 2006 which showed the Veteran to have DDD of both the cervical and lumbar spines; a response from the National Personnel Records Center stating that it was unable to verify that the Veteran had in-country service in the Republic of Vietnam; numerous private medical records also showing that the Veteran had DDD of both the cervical and lumbar spines, in addition to mild peripheral neuropathy in the bilateral upper and lower extremities that was not diabetic in nature; and the Veteran's September 2006 statement indicating that as a "blue water" Veteran he should be presumed to have been exposed to herbicides in active service.     

The pertinent evidence that has been received since the unappealed rating decision consists of the following: a September 2007 private treatment note from Dr. G.K. in which it is reported that the Veteran had peripheral neuropathy that was suspected to be secondary to his exposure to Agent Orange; a July 2008 private treatment note from Dr. J.H. in which it is reported that the Veteran's exposure to Agent Orange in active service certainly could have contributed to or caused the Veteran's peripheral neuropathy; a July 2008 private treatment note from Dr. J.G. in which it is reported that the Veteran had recalcitrant and difficult to treat peripheral neuropathy in his lower extremities that had no explainable cause other than potential exposure to Agent Orange; VA Medical Center treatment records from January 2008 to April 2010 which continue to show treatment for DDD of the cervical and lumbar spines in addition to peripheral neuropathy; and additional private treatment records which show the Veteran's continued treatment for DDD of both the cervical and lumbar spines in addition to peripheral neuropathy.  

The Board finds that the evidence received since the September 2006 rating decision is cumulative and redundant in nature and that it does not relate to the reason the claim was originally denied.  In this regard, the Board notes that even though the Veteran's private physicians have linked his diagnosed peripheral neuropathy to his exposure to herbicides, there is no evidence of record that the Veteran had in-country service in the Republic of Vietnam or that he was otherwise exposed to herbicides during active service.  The Veteran has claimed that his service as a "blue water" Veteran should establish his presumptive exposure to herbicides.  However, presumptive exposure to herbicides has been expressly limited to those Veteran's with in-country service in the Republic of Vietnam, to include naval service in the inland waterways of the Republic of Vietnam.  Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).  As such, "blue water" Veterans are not entitled to presumptive exposure to herbicides.  

Therefore, the Veteran's private physicians' opinions that his peripheral neuropathy is due to exposure to herbicides in active service are not material to the reason why the claim was originally denied.  In this regard, the physicians' statements fail to establish that the Veteran was actually exposed to herbicides in active service.  

Additionally, the Veteran has not submitted any evidence linking his DDD of the cervical and lumbar spines to his active service.  Therefore, the evidence added to the record is not new and material.

Accordingly, reopening of the claims is not warranted.


Entitlement to Service Connection for Skin Cancer

At the outset, the Board again notes that there is no evidence of record indicating that the Veteran had in-country service in the Republic of Vietnam, to include service in the inland waterways of the Republic of Vietnam, so as to qualify for presumptive exposure to herbicides while in active service.  Additionally, there is no evidence of record indicating that the Veteran has reported or claimed either in-country service in the Republic of Vietnam or service on the inland waterways of the Republic of Vietnam or that he was otherwise exposed to herbicides during active service.  Accordingly, the Board concludes that service connection on the basis of exposure to herbicides in service is not in order.   

After careful consideration, the Board also finds that service connection is not warranted for skin cancer on any other basis.

A review of the Veteran's STRs shows that in February 1968 the Veteran was treated for a rash on the hands and the arms.  The Veteran was diagnosed with neurodermatitis and prescribed steroid cream for treatment.  At that time, the Veteran was told to return to the clinic if the rash did not improve.  There are no treatment notes of record indicating that the Veteran returned to the clinic with reports of the rash not improving.  In August 1968, the Veteran was afforded a separation examination.  There is no evidence that the Veteran complained of any sort of skin problem at that time of separation.  With the exception of a vaccination scar on the upper right arm, the Veteran's skin was clinically normal upon examination at the time of his separation from active service.

A review of the post-service medical evidence shows that the Veteran was diagnosed with skin carcinoma in 2004.  There is no evidence of record indicating that the skin carcinoma was related to the Veteran's skin rash reported in active service.  Additionally, the Veteran's diagnosis of skin carcinoma was not made until nearly 40 years following his separation from active service. 

Moreover, while the Board finds the Veteran to be sincere in his belief that his skin cancer is a result of his active service, there is no competent evidence of a nexus between the Veteran's skin cancer and his active service.  In essence, the evidence of a nexus between the Veteran's skin cancer and his active service is limited to the Veteran's own statements.  This is not competent evidence of the alleged nexus because the Veteran, as a layperson, is not competent to render an opinion concerning medical causation.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Grover v. West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 Vet. App. 492, 494.

Accordingly, the Board must conclude that the preponderance of the evidence is against this claim.


ORDER

The Board having determined that new and material evidence has not been presented, reopening of the claim for entitlement to service connection for DDD of the cervical spine is denied.

The Board having determined that new and material evidence has not been presented, reopening of the claim for entitlement to service connection for DDD of the lumbar spine is denied.

The Board having determined that new and material evidence has not been presented, reopening of the claim for entitlement to service connection for peripheral neuropathy is denied.

Entitlement to service connection for skin cancer is denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


